Ordinance No. 322-A of the city of Chehalis may be summarized as providing that it shall be unlawful for any owner, or any occupant, or any visitor of any apartment house, or the servant or employee of any of the foregoing, to park his automobile on any street adjacent to an apartment house, excepting only that portion of the street "adjacent to and on the same side of the thoroughfare . . . to which said apartment house is or shall be appurtenant." "It being the intention hereof to prohibit parking on the opposite side of the street or avenue, as well also as on the same side thereof, beyond the limits of the premises upon which such apartment houses are or shall be located, by any person hereinbefore *Page 193 
designated." This ordinance restricts only the owners, occupants, visitors and employees of an apartment house from parking their automobiles where they may see fit, and is plainly violative of § 12, art. 1, of the state constitution, providing:
"No law shall be passed granting to any citizen, class of citizens, or corporation, other than municipal, privileges or immunities which, upon the same terms, shall not equally belong to all citizens or corporations."
It is unjust, unreasonable and discriminatory in that it does not operate alike on all persons and property under the same circumstances and conditions, and is therefore class legislation in discriminating against some and favoring others. It presents nothing but an arbitrary selection and as such is invalid. The recent case of Sherman Clay  Co. v. Brown, 131 Wash. 679,231 P. 166, sufficiently discusses this question, so that no repetition of the authorities is here necessary.
The action of the trial court in sustaining the ordinance is reversed, with instructions to overrule the demurrer and to enter a decree holding the ordinance invalid and enjoining the respondents from its enforcement.
TOLMAN, C.J., BRIDGES, HOLCOMB, and MITCHELL, JJ., concur. *Page 194